Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161990 & (37)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  T.P. NYKORIAK,                                                                                      Elizabeth T. Clement
            Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161990
                                                                   COA: 354410
                                                                   Wayne CC: 20-008162-AW
  BENNY NAPOLEON, WAYNE COUNTY
  CLERK, and WAYNE COUNTY BOARD OF
  ELECTION COMMISSIONERS,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED, because the Court is not persuaded that the questions
  presented should be reviewed by this Court before consideration by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2020
         s0922
                                                                              Clerk